Requestor: Benjamin J. Bonarigo, Town Board Attorney Town of Batavia Town Hall 4165 West Main Street Road Batavia, New York 14020
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a town supervisor may introduce, second or vote on motions, resolutions, or other business as a town board member if the town board has adopted "Roberts Rules of Order" as its governing rules of procedure.
You have indicated that under "Roberts Rules", the meeting chair cannot introduce or second motions or vote on any other matter other than to break a tie.
The town board may determine the rules of its procedure (Town Law, §63). In establishing such rules, we believe that the town board may not eliminate or curtail inherent powers of members of the town board. The town board is vested with all of the powers of the town, including the legislative power (Town Law, § 60[1]). The town supervisor is a member of the town board possessing the full authority of a member of that body and cannot, through the enactment of rules of procedure, be prevented from acting on legislation and other business coming before the board.
We conclude that a town board may not, through the establishment of rules of procedure, eliminate or curtail the power of the supervisor to introduce, second or vote on motions, resolutions or other business that comes before the board.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.